Title: To James Madison from Stephen Sayre, 12 May 1810
From: Sayre, Stephen
To: Madison, James


Sir.
Bordenton 12th May. 1810.
Mr Newbold, one of the Deputies of this State has lately called on me. He says he had the honor of waiting on you, expressly to remind you, that tho’ hitherto unnoticed, you aught, in justice, to all the principles of good policy, & rules of common equity, place me in some situation of independence.
I have done every thing in my power to discharge the debts I had contracted, under the full belief, that they would have been honorably paid by the government, to whose interest I sacrifised my own; but the sum is too far above the means of an individual—the whole I obtained from Congress was not equal to one demand, made on me since the act, improperly intitled, for Relief—I have paid the exact proportion of that demand but am liable to pay the whole.
If you do not, very shortly, enable me to discharge the rest I must submit to be disgraced under the State act of Insolvency—my own honor, & justice, to my creditors, will compel me to show, that I fall under the weight of expenditure for the nation. When Mr Jefferson came first into office he promised one of my friends who stated my case to him—to provide for me—he has not done it—my just claims will reach you as his successor—the delay of justice is a denial of it. You were pleased to encourage Mr N. in the hope, that you will remember me. Let me have the satisfaction of a short note, to support the hopes of independence. Can you reconcile it to the common feelings of humanity, or the principles of good policy, to suffer a man to fall into disgrace, who has thro’ a long life of integrity, & high standing, with the greatest Characters in England, & the principal powers of Europe, while you are the chief in the Government, who in honor, & justice, aught to protect him. Living in retirement, I hear of nothing in your gift till other applicants are at your door. Please to remember an old & faithful Servant—he will not disgrace the government or yourself. I am respectfully—
Stephen Sayre
